DETAILED ACTION
1.	This communication is in response to the Application filed on 5/7/2020. Claims 1-22 are pending and have been examined. 
2.	 All previous objections and rejections directed to the applicant’s disclosure and claims not discussed in this Office action have been withdrawn by the examiner.
Reasons for Allowance
3.	Claims 1-22 are allowable. The following is the examiner’s statement of reason for allowance:  
The closest prior art of record cited are: Johnston, et al. (US 6735561; Title - Effective deployment of temporal noise shaping (TNS) filters), Schug, et al. (US 8891775; Title - Method and encoder for processing a digital stereo audio signal), Ragot, et al. (US 9489961; Title - Controlling a noise-shaping feedback loop in a digital audio signal encoder avoiding instability risk of the feedback) and Kovesi, et al. (US 20150170668; Title - Effective Pre-Echo Attenuation in a Digital Audio Signal).
None of the references either alone or in combination teaches the specific limitations recited in the claims. In particular, the present invention discloses a particular way, i.e., switching between two TNS filters with original and reduced impulse response energy for temporal noise shaping, in contrast to turning TNS filter on/off (as taught by Schug and as recited in Claims 6, 14-15) and different from detailed implementation of other gain-adjustment methods (as taught by Johnston and as recited in all independent claims 1, 21, 22: “wherein the 10second filter is not an identity filter”) so as to reduce artifacts caused in low-bit-rate audio coding/compression systems.  

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on 571-272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/		2/26/2021Primary Examiner, Art Unit 2659